UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4117


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC VERSHAWN MARKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III, Chief
District Judge. (5:14-cr-00141-D-1)


Submitted:   March 30, 2017                 Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois, First
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Vershawn Marks appeals his 151-month sentence imposed

following his guilty plea to distribution of a quantity of cocaine

base, in violation of 21 U.S.C. § 841(a)(1) (2012).              On appeal,

Marks    challenges   his   career      offender   designation    based    on

Johnson v. United States, 135 S. Ct. 2551 (2015), which declared

the     residual   clause   of    the     Armed    Career   Criminal      Act

unconstitutionally vague.        Marks’ argument is foreclosed by the

Supreme Court’s recent decision that the Sentencing Guidelines,

including the career offender residual clause, “are not subject to

a vagueness challenge under the Due Process Clause.”             Beckles v.

United States, ___ S. Ct. ___, ___, No. 15-8544, 2017 WL 855781,

at *9 (U.S. Mar. 6, 2017).

      Accordingly, we affirm the district court’s judgment.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2